MEMORANDUM **
Erning Rianti Murtiningrum, a native and citizen of Indonesia, and her husband, Pannir Chellvam Murugesu, a native and citizen of Malaysia, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing them appeal from an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal, and his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings, see Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001), and we deny the petition for review.
Petitioners’ contention that due process requires their case be remanded to the BIA for clarification of the grounds upon which the BIA affirmed the IJ’s decision is not persuasive where the BIA adopted and affirmed the IJ’s decision in its entirety, citing Matter of Burbano, 20 I. & N. Dec. 872 (BIA 1994). See Abebe v. Gonzales, 432 F.3d 1037, 1040 (9th Cir.2005) (en banc) (stating that a Burbano affirmance signifies that the BIA has conducted an independent review of the record and has determined that its conclusions are the same as those articulated by the IJ).
Petitioners’ contention that the BIA erred by engaging in fact finding is not persuasive, where the BIA did not make factual findings, but rather explained that the new evidence presented on appeal was neither new nor material. See 8 C.F.R. § 1003.1(d)(3)(iv) (stating when the BIA may remand a case to the IJ).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.